lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
FAYETTEV|LLE DIVlSlON

ROBUST|ANO GR|FFIN, y

alkla lSA|AH HOCVER PLAlNT|FF
V. CASE NO. 5:18-CV-05120

WALMART DEFENDANT

OPlNlON AND ORDER

Now pending before the Court are a lVlotion to Transfer (Doc. 18) and Brief in
Support (Doc. 19) filed by Defendant Wa|mart on October 17, 2018. Plaintiff Robustiano
Griffln a/k/a isaiah Hoover, who is representing himself pro se in this matter, did not
respond to the |Vlotion. Mr. Griffin appeared in person along with counsel for Wa|mart at
a case management hearing on October 11, 2018, and at that time, l\/lr. Griffin explained
in detail the nature of his claims against Wa|mart and agreed then that the incident that is
the subject of his lawsuit took place in the parking lot of a Wa|mart store outside of Atlanta,
Georgia. He further agreed that the Wa|mart employee or contractor whom lVlr. Griffin
blames for causing his damages in this lawsuit was a security guard who was patrolling the
parking lot in that same Wa|mart store in Georgia.

According to Mr. Griffin’s Complaint and his oral explanation of his claims during the
case management hearing, on October 11, 2017, he was sitting in his truck in the parking
lot of a Wa|mart store after completing his grocery shopping. After some time, a Wa|mart
security guard named Brown approached l\/lr. Griffin's truck, asked him to |eave, and
uttered a racial slur. l\/|r. Griffin later called Wa|mart and lodged complaints about the
incident involving Officer Brown, but Wa|mart failed to address the complaints to Mr.

Grian's satisfaction

During the case management hearing, counsel for Wa|mart stated on the record that
he planned to file a motion to transfer this matter to the Northern District of Georgia.
Because the transfer issue was discussed at length in open Court, Mr. Grifiin was aware
of the basis for the motion and the high likelihood that Wa|mart would file it in the near
future. Nearly three weeks have now passed since the lVlotion was filed, and Mr. Griffin
has failed to respond. The Court has therefore reviewed the lVlotion and finds, in its
discretion, that the matter should be transferred to the Northern District of Georgia_where
all of the events at issue in the lawsuit took place and where all relevant witnesses likely
reside, including lVlr. Griff"ln.

The change of venue statute, 28 U.S.C. § 1404(a), provides that “for the
convenience of parties and witnesses, in the interest of justice, a district court may transfer
any civil action to any other district where it might have been brought.” Although the statute
provides three general categories of factors that courts must consider when evaluating a
motion to transfer, Terra lnt’l v. Miss. Chem. Corp., 119 F.3d 688, 691 (8th Cir. 1997), the
Eighth Circuit has declined to offer an exhaustive list, ln re Apple, /nc., 602 F.3d 909, 912
(8th Cir. 2010). Rather, district courts possess the discretion under section 1404(a) "to
adjudicate motions for transfer according to an individualized, case-by-case consideration
of convenience and fairness.” Stewart Org., /nc. v. Ricoh Corp., 487 U.S. 22, 29 (1988).
l\/loreover, because “federal courts give considerable deference to a plaintiff’s choice of
forum . . . the party seeking a transfer under section 1404(a) typically bears the burden of
proving that a transfer is warranted.” Terra lnt’l, 119 F.3d at 695.

As a threshold matter, the Court has satisfied itself that the Northern District of

Georgia is a district where this action originally could have been brought. 28 U.S.C.
§ 1404(a). Under the general venue statute, 28 U.S.C. § 1391(b)(2), venue is proper in,
among other places, “a judicial district in which a substantial part of the events or
omissions giving rise to the claim occurred." Since the alleged injury in question took place .
in a Wa|mart store located in the Northern District of Georgia, venue is proper there.

Now that this threshold inquiry has been satisfied, the Court must next determine
whether transfer is warranted “for the convenience of parties and witnesses, in the interest
ofjustice." 28 U.S.C. § 1404(a). Courts consider several relevant factors that directly bear
upon the convenience of litigating in a particular court. These factors include: 1) the
convenience of the parties, 2) the convenience of the witnesses-including the willingness
of witnesses to appear, the ability to subpoena-witnesses, and the adequacy of deposition
testimony, 3) the accessibility to records and documents, 4) the location where the conduct
complained of occurred, and 5) the applicability of each forum state’s substantive |aw.
Terra Int’/, 119 F.3d at 696.

The convenience of the parties is neutral with respect to transfer. Wa|mart is
headquartered in Arkansas, yet it advocates in favor of transfer to Georgia because it
argues that, on balance, it would suffer greater inconvenience if it were denied the
opportunity to' subpoena witnesses located in Georgia who are outside the subpoena
power of the Court. Mr. Grift"ln stated in open Court at the recent hearing that he was
willing to travel to Arkansas forfuture proceedings, despite the fact that he lives in Georgia.
The Court doubts it is actually more convenient for him to litigate this matter in Arkansas,
but for purposes of this inquiry, the Court will take him at his word.

The convenience of the witnesses strongly weighs in favor of transfer to the

3

Northern District of Georgia. lt is anticipated that all necessary witnesses are located in or
around the Northern District of Georgia, including the store manager of the Wa|mart store
in question, the security officer named Brown, lVlr. Griffin himself, and l\/lr. Griffin’s medical
care providers. With the exception of Mr. Griffin, it is unlikely that any of the witnesses
would voluntarily travel to Arkansas to testify at trial if the case remained in this District, and
all witnesses would likely be outside the subpoena power of the Court,

The location of documents and evidence also appears to weigh in favor of transfer.
Whi|e it is true that the digital age has made storage and transmission of evidence possible
and less burdensomel courts still consider the location and access to evidence under the
1404(a) analysis. See, e.g., ln re Volkswagen of Am., lnc., 545 F.3d 304, 316 (5th Cir.
2008). lt is likely that any written records concerning this incident, including the police
report and any documents generated by the Wa|mart store at issue, will be located in
Georgia. Also, any of Plaintist medical records and bills related to this incident are likely
to be located in Georgia, the location of the alleged tortious conduct and place where the
Plaintiff resides.

The final factor in the “convenience” analysis is the potential application of each
jurisdiction’s substantive law. Regardless of whether this case is transferred or remains
here, Arkansas’ choice-of-law rules will ultimately govern which state’s substantive law
applies. lf the case remained here, this Court sitting in diversity would be bound to apply
the forum state’s substantive law. See Erie R.R. Co. v. Tompkins', 304 U.S. 64, 78 (1938).
That would mean that Arkansas’ choice-of-law rules would apply. A similar result would
occur if this case were transferred, as the Supreme Court held in Van Dusen v. Barrack

that “the transferee district court must be obligated to apply the state law that would have

4

been applied if there had been no change of venue [as a] change of venue . . . should be,
' with respect to state law, but a change of courtrooms." 376 U.S. 612, 639 (1964).

Thus, in either case, it will be Arkansas’ choice-of-|aw rules that govern which state’s
substantive law will apply. As the Arkansas Supreme vCourt indicated in Ganey v.
Kawasaki Motors Corp., USA, Arkansas now relies both upon the doctrine of lex loci delicti
and the Leflar choice-influencing factors in deciding which state's substantive law to apply.
366 Ark. 238, 251 (2006). lt therefore seems likely that Arkansas’ choice-of-|aw rules will
eventually result in the application of Georgia substantive law to the underlying action-as
that is where the alleged injury occurred, and as the Leflar factors likely would not change
the analysis. See Miller v. Pilgn'm’s Pride Corp., 366 F.3d 672, 674 (8th Cir. 2004) (listing
the five Leflar factors: (1) predictability of results; (2) maintenance of interstate and
international order; (3) simplification of the judicial task; (4) advancement of the forum’s
governmental interests; and (5) application of the better rule of |aw).

Turning now to the “interest of justice” factors, courts consider the following: 1)
judicial economy, 2) the plaintiffs initial forum choice, 3) the comparative costs to both
parties of litigating in the different forums, 4) enforceability issues for any resulting
judgment, 5) obstacles to a fair tria|, 6) conflict of law concerns, and 7) the advantage of
. having a local court determine questions of local Iaw. Terra lnt’l, 119 F.3d at 696.

Judicial economy concerns weigh strongly in favor of transfer. Courts in the Western
District of Arkansas have held that “the administration ofjustice is served more efficiently
when the action is litigated in the forum that more clearly encompasses the locus of

operative facts." Be/]'ing Zhongyi Zhongbiao Elec. Info. Tech. v. Microsoft Corp., 2013 WL

3808009, at *5 (W.D. Ark. July 22, 2013); see also Miller v. Christus St. Michae/ Health
Sys., 2017 WL 2266887, at *4 (same). As noted above, the incident that is the subject of
the Complaint occurred only in Georgia, making transfer to the Northern District of Georgia
appropriate.

As to Mr. Griffin’s choice of forum, he made clear during the case management
hearing his desire to litigate this case in Arkansas, though he failed to oppose the instant
Motion to Transfer. Federal courts afford considerable deference to a plaintiffs initial
choice of forum. However, courts, including those in this District, have held that when the
conduct-central to the complaint occurred outside of the chosen forum, plaintiff’s initial
choice is entitled to less weight. Miller, 2017 WL 2266887, at *4. Accordingly, although lVlr.
Griffin’s initial choice of an Arkansas forum weighs against transfer and is a consideration
for the Court, it is not a dispositive factor and must be balanced against the other factors
in determining whether to transfer.

As for the comparative costs of litigating, these weigh in favor of transferring the
matter to Georgia, for the reasons previously explained. The factors concerning the
enforcement of judgments, conflicts of |aws, and obstacles to a fair trial appear to be
neutral with respect to the issue of transfer. Fina|ly, the interests of justice favor transfer
in this case, as a state retains an important interest in regulating allegedly negligent
businesses and their employees within the state’s boundaries.

For all of these reasons, the Court finds that transfer of this matter is warranted “for
the convenience of parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

Accordingly, |T lS ORDERED that'Defendant Wa|mart’s lVlotion to Transfer (Doc. 18) is

GRANTED, and the C|erk of Court is directed to immediately TRANSFER THE CASE to

the Northern District of Georgia. +k

,

lT lS SO ORDERED on this z day of Novembe 2018.

  
    
   

 

19

_ _, L_,_-)` "
uNlTED sTAT

l ,

  

